ALLOWANCE
Notice of Pre-AIA  or AIA  Status
This action is in response to amendments filed 4 December 2020 for the application filed 4 September 2018 which is a continuation of PCT/CN2016/107148 filed 24 November 2016.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as agreed to by applicant’s representative during the interview conducted 7 December 2020 as follows:
Claim 1: An agricultural unmanned aerial vehicle (UAV), comprising:
a fuselage; 
a flight power apparatus mounted at the fuselage; 
a plurality of spray nozzles installed below the flight power apparatus; 
a plurality of water pumps connected to the plurality of spray nozzles and configured to deliver liquid to the spray nozzles; and 
a controller electrically coupled to the plurality of water pumps, and configured to selectively control one or more of the plurality of water pumps to pump the liquid to one or more of the spray nozzles connected to the one or more of the water pumps, based on a flight direction
wherein in response to the agricultural UAV flying toward a nose direction, the controller selects a tail direction spray nozzle: and 
wherein in response to the agricultural UAV flying toward a tail direction, the controller selects a nose direction spray nozzle.
Claim 3:  The agricultural UAV according to claim 2, wherein: 
the controller is further configured to control the plurality of water pumps according to a preset condition, and 

Response to Arguments
Applicant’s arguments, see pages 8-10, filed 4 December 2020, with respect to claims 1-20 have been fully considered and are persuasive in view of the amendments presented.  The previous rejections of claims 1-20 have been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to disclose or teach “a fuselage; a flight power apparatus mounted at the fuselage; a plurality of spray nozzles installed below the flight power apparatus; a plurality of water pumps connected to the plurality of spray nozzles and configured to deliver liquid to the spray nozzles; and a controller electrically coupled to the plurality of water pumps, and configured to selectively control one or more of the plurality of water pumps to pump the liquid to one or more of the spray nozzles connected to the one or more of the water pumps, based on a flight direction, wherein in response to the agricultural UAV flying toward a nose direction, the controller selects a tail direction spray nozzle: and wherein in response to the agricultural UAV flying toward a tail direction, the controller selects a nose direction spray nozzle” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 1 is neither anticipated nor made obvious by the prior art of record.  Claims 2-20 depend from claim 1 and are therefore also found allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        
	
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        1/14/2021